Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 1 of 14 PagelD #: 264

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

ENDOBOTICS, LLC, )
Plaintiff,
v. 5 C.A. No. 19-381-CFC
MEDROBOTICS CORPORATION,
Defendant.
SCHEDULING ORDER

This Fray of J ly, 2019, tro-Gousthaving-eondueted-mminitirtherke-hotey-sehedilinge™
confetenco-perouant-se-heentRetetéHbieendthe parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding
arbitration, and where both parties agree to curtail discovery until after a claim construction
ruling so as to narrow issues and save resources of the judicial system and the parties:

IT IS ORDERED that:

1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this
Order are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the parties
shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1) within
ten days of the date of this Order.

3. Disclosure of Asserted Claims and Infringement Contentions. On or before August 16,
2019, a party claiming patent infringement shall serve on all parties a “Disclosure of Asserted
Claims and Infringement_Contentions.” Separately for each opposing party, the “Disclosure of

Asserted Claims and Infringement Contentions” shall contain the following information:
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 2 of 14 PagelD #: 265

(a) Each claim of each asserted patent that is allegedly infringed by each
opposing party, including for each claim the applicable statutory subsections of 35 U.S.C. §271
asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) of each
opposing party of which the party is aware. This identification shall be as specific as possible.
Each product, device, and apparatus shall be identified by name or model number, if known.
Each method or process shall be identified by name, if known, or by any product, device, or
apparatus which, when used, allegedly results in the practice of the claimed method or process;

(c} A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each limitation that
such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or
material(s) in the Accused Instrumentality that performs the claimed function;

(d) For each claim alleged to have been indirectly infringed, an identification
of any direct infringement and a description of the acts of the alleged indirect infringer that
contribute to or are inducing that direct infringement. Insofar as alleged direct infringement is
based on joint acts of multiple parties, the role of each such party in the direct infringement must
be described;

(e) Whether each limitation of each asserted claim is alleged to be present
literally or under the doctrine of equivalents in the Accused Instrumentality;

(f) For any patent that claims priority to an earlier application, the priority
date to which each asserted claim is alleged to be entitled;

(g) If a party claiming patent infringement wishes to preserve the right to rely,

for any purpose, on the assertion that its own or its licensee’s apparatus, product, device, process,
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 3 of 14 PagelD #: 266

method, act, or other instrumentality practices the claimed invention, the party shall identify,
separately for each asserted claim, each such apparatus, product, device, process, method, act, or
other instrumentality that incorporates or reflects that particular claim. Regardless of whether
Endobotics intends to rely on it, Endobotics agrees to produce for inspection samples of each
commercial device sold by Cambridge Endoscopic Devices referenced in Paragraph 9 of the
Amended Complaint, along with source code, specifications, schematics, flow charts, artwork,
formulas, instructions, videos and other documentation sufficient to show the construction and
operation of each device to the extent possessed by Endobotics;

(h) The timing of the point of first infringement, the start of claimed damages,
and the end of claimed damages; and

(i) If a party claiming patent infringement alleges willful infringement, the
basis for such allegation.

4, Document Production Accompanying Disclosure of Asserted Claims and Infringement
Contentions. With the “Disclosure of Asserted Claims and Infringement Contentions” on August
16, 2019, the party claiming patent infringement shall produce to each opposing party or make
available for inspection and copying:

(a) A copy of the file history for each asserted patent;

(b) All documents evidencing ownership of the patent rights by the party
asserting patent infringement;

(c) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show the operation of any aspects or elements of such
instrumentalities the patent claimant relies upon as embodying any asserted claims. The accused
infringer will be permitted to inspect a sample of any such instrumentality at least two weeks

before its invalidity contentions are due;
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 4 of 14 PagelD #: 267

(d) ‘Ifa party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused instrumentalities; and
if the party wants to preserve the right to recover lost profits based on such products, the sales,
revenues, costs, and profits of such embodying accused instrumentalities; and

(e) All documents comprising or reflecting a F/RAND commitment or
agreement with respect to the asserted patent(s).

(f) The documents and information recited in Paragraph’s 4(a), (b) and (f-i)
of this Court’s April 22, 2019 Scheduling Order for Patent Cases in Which Infringement is
Alleged will be provided with Plaintiff's Amended Infringement Contentions or in response to
discovery requests in the second phase of this litigation, whichever is earlier. If Plaintiff takes
the position that it does not possess or have access to such documents and information, Plaintiff
will provide an affidavit signed by a principal detailing efforts undertaken to locate it and the
reason for lack of production.

(g) | The producing party shall separately identify by production number the
documents that correspond to each category set forth in this paragraph. A party’s production of
a document as required by this paragraph shall not constitute an admission that such document
evidences or is prior art under 35 U.S.C. § 102.

5. Preliminary Invalidity Contentions. On or before September 27, 2019, each party
opposing a claim of patent infringement shall serve on all parties its “Invalidity Contentions”
which shall contain the following information:

(a) The identity of each item of prior art that the party alleges anticipates each
asserted claim or renders the claim obvious. Each prior art patent shall be identified by its
number, country of origin, and date of issue. Each prior art publication shall be identified by its

title, date of publication, and, where feasible, author and publisher. Each alleged sale or public
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 5 of 14 PagelD #: 268

use shall be identified by specifying the item offered for sale or publicly used or known, the date
the offer or use took place or the information became known, and the identity of the person or
entity which made the use or which made and received the offer, or the person or entity which
made the information known or to whom it was made known. For pre-AJA claims, prior art under
35 U.S.C. § 102(f) shall be identified by providing the name of the person(s) from whom and the
circumstances under which the invention or any part of it was derived. For pre-AIA claims, prior
art under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or
entities involved in and the circumstances surrounding the making of the invention before the
patent applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or renders it
obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted claim
obvious, including an identification of any combinations of prior art showing obviousness;

(c) A chart identifying specifically where and how in each alleged item of
prior art each limitation of each asserted claim is found, including for each limitation that such
party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or
material(s) in each item of prior art that performs the claimed function; and

(d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under
35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C.

§ 112(a) of any of the asserted claims.

(e) Invalidity contentions will be preliminary in the following manner: (i)
Medrobotics will identify in good faith what it believes to be its five (5) most relevant 35 U.S.C
§102/103 prior art references or other prior art defenses it may assert, and comply with Paragraph

6(a) and (b).
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 6 of 14 PagelD #: 269

(f) Final Invalidity Contentions will be served as specified in Exhibit A after
the claim construction order.

6. Document Production Accompanying Invalidity Contentions. With the “Invalidity
Contentions,” unless modified below to an earlier date, the party opposing a claim of patent
infringement shall produce or make available for inspection and copying:

(a) After entry of an appropriate Protective Order or on an attorneys’ eyes
only basis if a Protective Order is not entered, on or before August 1, 2019 Medrobotics will
produce for inspection and copying, source code, specifications, schematics, flow charts, artwork,
formulas, or other documentation sufficient to show the operation of any aspects or elements of
an Accused Instrumentality identified by the patent claimant in its Amended Complaint and an
inspection of the Accused Instrumentality.. Discovery on willfulness and damages will take
place during the second phase of litigation after the claim construction order,

(b) | A copy or sample of the prior art identified pursuant to paragraph 5(a) that
does not appear in the file history of the patent(s) at issue. To the extent any such item is not in
English, an English translation of the portion(s) relied upon shall be produced;

(c) | The producing party shall separately identify by production number the
documents that correspond to each category set forth in this paragraph.

(d) The documents and information recited in Paragraph’s 6(c-e) of this
Court’s April 22, 2019 Scheduling Order for Patent Cases in Which Infringement is Alleged will
be provided with Defendant’s Amended Invalidity Contentions or in response to discovery
requests in the second phase of this litigation, whichever is earlier.

7. Amendment to Contentions. The patent claimant may amend its contentions without
leave once within thirty (30) days from the claim construction order. Medrobotics may

supplement its invalidity contentions after the claim construction order without seeking leave of
Case 1:19-cv-00381-CFC Document16 Filed 07/08/19 Page 7 of 14 PagelD #: 270

the Court, with additional prior art references that it believes became relevant due to the Court’s
claim construction. Medrobotics will make the amendments 75 days after the claim construction
order or 45 days after Endobotics amends its contentions, whichever is later. Notwithstanding
this agreement for supplementation of its invalidity contentions after the claim construction
order, Medrobotics agrees to promptly produce any prior art it considers to be relevant as soon as
Medrobotics becomes aware of such art, and will not intentionally withhold prior art until after
the claim construction order. Any other amendment of the Infringement Contentions or the
Invalidity Contentions may be made only by order of the Court upon a timely showing of good
cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the
nonmoving party, support a finding of good cause include (a) recent discovery of material prior
art despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service of
the Infringement Contentions. The duty to supplement discovery responses does not excuse the
need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. The deadline for all motions to
join other parties, and to amend or supplement the pleadings, shall be contemplated in
conjunction with the discovery schedule to be entered for the second phase of litigation.

9. Discovery.

(a) All discovery not provided for above is stayed until the second phase of
litigation.

(b) ‘The parties will submit a proposed schedule for the remainder of the case
no later than fourteen (14) days after the claim construction hearing.

(c) The Court shall hold a Scheduling Conference, if necessary, after the

parties’ submission of the proposed schedule for the second phase of litigation.
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 8 of 14 PagelD #: 271

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and concise
statements of facts. The Court will ignore any assertions of controverted facts and controverted
legal principles not supported by a pinpoint citation to, as applicable: the record, an attachment or
exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel, 927 F.2d 955,
956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

11. Application to Court for Protective Order. Should counsel find it will be necessary to
apply to the Court for a protective order specifying terms and conditions for the disclosure of
confidential information, counsel should confer and attempt to reach an agreement on a proposed
form of order and submit it to the Court within fourteen days from the date of this Order.

Any proposed protective order must include the following paragraph:
Other Proceedings. By entering this Order and limiting the
disclosure of information in this case, the Court does not intend to
preclude another court from finding that information may be
relevant and subject to disclosure in another case. Any person or
party subject to this Order who becomes subject to a motion to
disclose another party’s information designated as confidential
pursuant to this Order shall promptly notify that party of the motion

so that the party may have an opportunity to appear and be heard
on whether that information should be disclosed.

12. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find
they are unable to resolve a dispute relating to a discovery matter or protective order, the parties
shall contact the Court’s Case Manager to schedule an in-person conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the party seeking relief shall file with the Court a letter, not to exceed three
pages, outlining the issues in dispute and the party’s position on those issues. The party shall
submit as attachments to its letter (1) an averment of counsel that the parties made a reasonable

effort to resolve the dispute and that such effort included oral communication that involved
Case 1:19-cv-00381-CFC Document1i6 Filed 07/08/19 Page 9 of 14 PagelD #: 272

Delaware counsel for the parties, and (2) a draft order for the Court’s signature that identifies
with specificity the relief sought by the party. The party shall file concurrently with its letter a
motion that in no more than one paragraph sets forth the relief sought.

(b) By no later than 48 hours prior to the conference/argument, any party
opposing the application for relief may file a letter, not to exceed three pages, outlining that
party’s reasons for its opposition.

(c) | Two hard copies of the parties’ letters and attachments must be provided to
the Court within one hour of e-filing the document(s). The hard copies shall comply with
paragraphs 10 and 14 of this Order.

(d) If a motion concerning a discovery matter or protective order is filed
without leave of the Court that does not comport with the procedures set forth in this paragraph,
the motion will be denied without prejudice to the moving party’s right to bring the dispute to the
Court through the procedures set forth in this paragraph.

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the
Clerk an original and two copies of the papers. A redacted version of any sealed document shall
be filed electronically within seven days of the filing of the sealed document.

14. Hard Copies. The parties shall provide to the Court two hard copies of all letters filed
pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support of any
such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of this
Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers
filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and attachment
shall have page numbers of some sort such that a particular page of an exhibit or attachment can
be identified by a page number. The parties shall take all practical measures to avoid filing

multiple copies of the same exhibit or attachment. The parties should highlight the text of
Case 1:19-cv-00381-CFC Document16 Filed 07/08/19 Page 10 of 14 PagelD #: 273

exhibits and attachments they wish the Court to read. The parties are encouraged to include in an
exhibit or attachment only the pages of the document in question that (1) identify the document
(e.g., the first page of a deposition transcript or the cover page of a request for discovery) and (2)
are relevant to the issue(s) before the Court.

15. Claim Construction Issue Identification. On or before October 4, 2019, the parties shall
exchange a list of those claim term(s)/phrase(s) that they believe need construction and their
proposed claim construction of those term(s)/phrase(s). This document will not be filed with the
Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint
Claim Construction Chart to be filed no later than October 11, 2019. The Joint Claim
Construction Chart, in Word format, shall be e-mailed simultaneously with filing to
cfe_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point
and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart
should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include
each party’s proposed construction of the disputed claim language with citation(s) only to the
intrinsic evidence in support of their respective proposed constructions. A separate text-
searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim
Construction Chart. In this joint submission, the parties shall not provide argument. Each party
shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim
Construction” that requests the Court to adopt the claim construction position(s) of that party set
forth in the Joint Claim Construction Chart. The motion shall not contain any argument and shall
simply state that the party “requests that the Court adopt the claim construction position(s] of [the
party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

16. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief,

not to exceed 5,500 words, on October 25, 2019 and any expert declaration it intends to rely on.

10
Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 11 of 14 PagelD #: 274

The Defendant shall serve, but not file, its answering brief, not to exceed 8,250 words, on
November 22, 2019 and any expert declaration it intends to rely on. The Plaintiff shall serve, but
not file, its reply brief, not to exceed 5,500 words, on December 12, 2019. The Defendant shall
serve, but not file, its sur-reply brief, not to exceed 2,750 words, on December 18, 2019. The text
for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must
include a certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of the word-
processing system used to prepare the brief.

No later than December 20, 2019, the parties shall file a Joint Claim Construction Brief. The
parties shall copy and paste their untitled briefs into one brief, with their positions on each claim
term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF
I, Agreed-upon Constructions
Il. Disputed Constructions
A, [TERM 1]
I. Plaintiff's Opening Position
2. Defendant’s Answering Position
3. Plaintiff's Reply Position
4, Defendant’s Sur-Reply Position
B. [TERM 2]
Plaintiff's Opening Position
Defendant’s Answering Position

Plaintiff's Reply Position
Defendant’s Sur-Reply Position

wher

Etc. The parties need not include any general summaries of the law relating to claim construction.

If there are any materials that would be submitted in an appendix, the parties shall submit them in

11
Case 1:19-cv-00381-CFC Document16 Filed 07/08/19 Page 12 of 14 PagelD #: 275

a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint Claim Construction
Brief. Citations to expert declarations and other extrinsic evidence may be made in the Joint
Claim Construction Brief as the parties deem necessary, but the Court will review such extrinsic
evidence only if the Court is unable to construe the disputed claim terms based on the intrinsic
evidence, See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996).
Declarations shall not contain legal argument or be used to circumvent the briefing word
limitations imposed by this paragraph. The Joint Claim Construction Brief and Joint Appendix

shall comply with paragraphs 10 and 14 of this Order.

17. Experts. Any depositions of experts submitting declarations in support of claim

construction will occur on or before December 6, 2019.
god

18. Hearing on Claim Construction. Beginning at 7 on Agel Von. on the Court will

hear argument on claim construction. Absent prior approval of the Court (which, if it is sought,
must be done by joint letter submission no later than the date on which the joing claim
construction brief is due to be filed, ie., December 20, 2019), the parties shall not present
testimony at the argument. Also, if the parties request that argument shall exceed a total of three
hours, they will explain to the Court how much additional time is needed and why. Further, if the
parties contemplate a tutorial prior to the argument, they must request it by no later
thanDecember 20 2019, and explain the proposed nature and length of it. The parties commit to
work together to keep the claim construction hearing as concise and efficient as possible.

19. Applications by Motion. No dispositive motions will be filed until after the second
scheduling conference. Except as otherwise specified herein, any application to the Court shall
be by written motion. Any non-dispositive motion should contain the statement required by Local

Rule 7.1.1.

12
Case 1:19-cv-00381-CFC Document16 Filed 07/08/19 Page 13 of 14 PagelD #: 276

20. ADR Process. This matter is referred to a magistrate judge to explore the possibility of

alternative dispute resolution.

 

The Hono
United States District Court Judge

CLE —_

13
Exhibit A

Case 1:19-cv-00381-CFC Document 16 Filed 07/08/19 Page 14 of 14 PagelD #: 277

 

Schedule Deadline

Description

 

Initial Disclosures

Within ten (10) days of the Scheduling Order

 

Compliance with Paragraph 6(a)

On or before August 1, 2019

 

Compliance with Paragraphs 3 and 4
(Infringement Contentions), including
Paragraphs 3(g) and 4(c)

On or before August 16, 2019

 

Compliance with Paragraphs 5 and 6
(Invalidity Contentions)

On or before September 27, 2019

 

Exchange of Terms for Claim Construction

October 4, 2019 (served not filed)

 

Joint Claim Construction Chart

October 11, 2019 (filed)

 

Plaintiff's Opening Claim Construction Brief

October 25, 2019 (served not filed)

 

Defendant’s Answering Claim Construction
Brief

November 22, 2019 (served not filed)

 

Deadline for Claim Construction Expert
Depositions

December 6, 2019

 

Plaintiff's Reply Claim Construction Brief

December 12, 2019 (served not filed)

 

Defendant’s Sur-Reply Claim Construction
Brief

December 18, 2019 (served not filed)

 

Deadline to request testimony at claim
construction hearing, extra time or tutorial

December 20, 2019

 

Joint Claim Construction Brief

December 20, 2019

 

Claim construction Hearing

As scheduled by the Court

 

Parties to propose schedule for remainder of
case

Fourteen (14) days after the claim construction
hearing

 

Plaintiff to amend infringement contentions

Thirty (30) days after the claim construction
order

 

 

Scheduling Conference

 

After receipt of the proposed schedule for the
second phase of litigation.

 

14

 
